In an action on behalf of the infant respondent to recover damages for personal injuries and by his father for medical expenses and loss of services, the jury rendered a verdict in favor of respondents against appellants. The infant’s injuries were received when he was assaulted in a public school classroom by a classmate. The teacher in charge of the class, appellant Friedman, was just outside the door of the classroom shepherding the members of the class into the classroom. The negligence alleged is that appellants, having actual and constructive notice of the assaultive propensities of the pupil who committed the assault, failed to take proper methods to curb such propensities and to protect his classmates therefrom. The appeal is from the judgment entered on the verdict. Judgment reversed, on the law and the facts, without costs, and complaint dismissed. The need for closer supervision could not reasonably have been apprehended. (Ohman v. Board of Educ. of City of N. Y., 275 App. Div. 840, affd. 300 N. Y. 306; Peterson v. City of New York, 267 N. Y. 204; Berner v. Board of Educ., 286 N. Y. 174; Clark v. City of Buffalo, 288 N. Y. 62; May v. Board of Educ., Union Free School Dist. No. 1, Town of Mamaroneck, 269 App. Div. 959, affd. 295 N. Y. 948.) Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.